DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 2010/0235655 A1 is a general background reference covering: A method and apparatus for allowing a limited functionality Universal Serial Bus (USB) host controller to manage specific USB peripheral devices on a downstream facing USB port is provided. The port is also capable of dynamically interfacing to any USB compliant peripheral device, even one not supported directly by the limited capabilities of the host controller, (see abstract).
Reference US 20190354329 A1 is a general background reference covering: In one example, a printing device is disclosed, in which a network detection unit may discover available network interfaces associated with a client device upon detecting a printer network interface on which a print job is being received is down, a communication unit may send a link status notification to the client device via the available network interfaces associated with the client device, and a network switching 
Reference US 20020144024 A1 is a general background reference covering: A method and system for assigning logical port identification for multiple peripheral devices that may be connected to a peripheral server in a network environment is disclosed. The assigned logical port identification enables client computers to utilize client software to communicate with and control operation of the peripheral devices, even though the peripheral devices may be connected to the server with different types of physical interfaces, such as parallel port interfaces or by a Universal Serial Bus interface. The invention permits peripheral devices to be added and removed without producing peripheral device malfunctions and other problems that often occurred in the prior art, (see abstract).
Reference JP 2010049333 A is a general background reference covering: The personal computer (100) has a judging unit that determines whether the number of USB apparatuses (300-1-300-5) connected to personal computer exceeds the upper limit. The USB apparatus existing in non-utilizing-state is determined, when the number of USB apparatus connected to information processing apparatus exceeds the upper limit. The USB apparatus existing in non-utilizing-state is replaced with another USB apparatus, (see abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 24, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 of U.S. Patent No. 11,055,039 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitations of claim 1 of instant application discloses by limitations of claim 1 of the Patent.
Claims 14-23 are rejected because it depends on claim 13.
Claims 24, 25 are rejected because limitations disclosed by claims 13, 14 respectively.
Instant application: 20210286570 A1
Patent No: US 11,055,039 B2
Claim 13: An information processing apparatus having a plurality of external ports which allow network adapters to be connected, the information processing apparatus comprising: 
Claim 1: An information processing apparatus having a plurality of external ports which allow network adapters to be connected, the information processing apparatus comprising: 
one or more processors;
one or more processors;
and one or more memories configured to store instructions executable by the one or more processors to cause the information processing apparatus to:
and one or more memories configured to store instructions executable by the one or more processors to cause the information processing apparatus to: 

control to notify a user of information regarding connection statuses of the network adapters, in a case where a number of the network adapters connected to the information processing apparatus via the external ports exceeds a predetermined upper limit and an operation mode of using network adapters connected to the external ports is set as an operation mode of the information processing apparatus;
control to notify the user of information regarding connection statuses of the network adapters, in a case where the network adapters are not connected to the information processing apparatus via the external ports and a device setting of using the network adapters connected to the external ports is set
and control to notify the user of information regarding the connection statuses of the network adapters, in a case where the network adapters are not connected to the information processing apparatus via the external ports and an operation mode of using the network adapters connected to the external ports is set as the operation mode of the information processing apparatus, 
wherein the network adapter to be connected is a network adapter for 
.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16, 18-20, 24-25 are rejected under 35 U.S.C. 102(a1) as being participated by Fukunaga et al. (Fukunaga) (US 2007/0260786 A1).
Regarding claim 13, Fukunaga discloses an information processing apparatus (e.g., FIG. 1 is a block diagram schematically showing the arrangement of an information processing system including an information processing apparatus according to an embodiment of the present invention, paragraph 30) having a plurality of external ports which allow network adapters to be connected (e.g.,  FIG. 2 is a view showing screens generally displayed in installing a printer driver using the USB interface, paragraph 31), the information processing apparatus comprising: 
one or more processors (e.g., CPU, MPU, paragraph 135; and 

 	control to notify the user of information regarding connection statuses of the network adapters, in a case where the network adapters are not connected to the information processing apparatus via the external ports and a device setting of using the network adapters connected to the external ports is set (e.g., When the printer driver is successfully installed, a screen 66 is displayed so as to notify the user of completion of the installation, and the software program is terminated by the user selecting an "OK" icon 67. When the installation of the printer driver has failed for some reason or other, a screen 68 is displayed so as to notify the user of the failure of the installation. Similarly to the screen 68, the software program is terminated by the user selecting an "OK" icon 69)
wherein the network adapter to be connected is a network adapter for providing a network communication using an Internet Protocol (IP) address (e.g., it is possible to determine whether a printer on the network has been properly detected and whether it is properly set up for use, i.e. the connection between the PC 11 and the printer via the wireless LAN can be confirmed. These commands are forwarded and returned using a general network protocol, such as TCP/IP or UDP, paragraph 113).  

Regarding claim 14, Fukunaga discloses wherein the information processing apparatus is printing apparatus, the external ports are external Universal Serial Bus(USB) ports, Page 2 of 8Attorney Docket No. 10199033US02 (1880-1688 CON) a plurality of insertion openings of the external USB ports are provided outside a casing of the printing apparatus (e.g., On the screen 64, a message instructing the user to connect between the PC 11 and the USB interface of the printer 12 is displayed, and the user follows the instruction and connects the USB cable 15 to the USB interface of the printer 12. If the power of the printer 12 is off, the user turns on the printer 12. Also on the screen 64, the installation can be canceled by selecting a "Cancel" icon 65, paragraph 72, figure 6A, 6B).  

Regarding claim 15, Fukunaga discloses wherein the information regarding the connection statuses of the network adapters is to display, on a display unit of the information processing apparatus, information for prompting a user to confirm the connection statuses of the network adapters (e.g., figures 6A, 6B, 6C).  

Regarding claim 16, Fukunaga discloses wherein the instructions executable by the one or more processors further cause the information processing apparatus to: control to notify the user of information regarding connection statuses of the network adapters, in a case where a number of the network adapters connected to the information processing apparatus via the external ports exceeds a predetermined upper limit and the device setting of using network adapters connected to the external ports is set (e.g., When the printer driver is successfully installed, a screen 66 is displayed so as 

Regarding claim 18, Fukunaga discloses wherein in situation that the network adapters are not connected to the information processing apparatus via the external ports and the device setting of using network adapters connected to the external ports is not set, control not to notify the user of information regarding connection statuses of the network adapters (e.g., When the printer driver is successfully installed, a screen 66 is displayed so as to notify the user of completion of the installation, and the software program is terminated by the user selecting an "OK" icon 67. When the installation of the printer driver has failed for some reason or other, a screen 68 is displayed so as to notify the user of the failure of the installation. Similarly to the screen 68, the software program is terminated by the user selecting an "OK" icon 69, paragraph 74).  

Regarding claim 19, Fukunaga discloses wherein the instructions executable by the one or more processors further cause the information processing apparatus to: at a time the information processing apparatus is activated, determine whether the network adapter is connected to the information processing apparatus via the external ports (e.g., When the printer driver is successfully installed, a screen 66 is displayed so as to notify the user of completion of the installation, and the software program is 

Regarding claim 20, Fukunaga discloses wherein the instructions executable by the one or more processors further cause the information processing apparatus, after performing the determination at the time of activation of the information processing apparatus, to: monitor connection/disconnection of the network adapters; and Page 4 of 8Attorney Docket No. 10199033US02 (1880-1688 CON) control to notify the user of the information regarding the connection statuses of the network adapters in a case where the network adapters connected to the external port has been disconnected is detected (e.g., When the printer driver is successfully installed, a screen 66 is displayed so as to notify the user of completion of the installation, and the software program is terminated by the user selecting an "OK" icon 67. When the installation of the printer driver has failed for some reason or other, a screen 68 is displayed so as to notify the user of the failure of the installation. Similarly to the screen 68, the software program is terminated by the user selecting an "OK" icon 69, paragraph 74).  
Regarding claim 24, claim 24 is a control method for an information processing apparatus with limitations similar of limitations of claim 13. Therefore claim 24 is rejected as set forth above as claim 13.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (Fukunaga) (US 2007/0260786 A1) as applied to claims 13, 16 above, and further in view of Sakuma (US 2017/0054860 A1).
Regarding claim 17, does not specifically disclose wherein the instructions executable by the one or more processors further cause the information processing apparatus to: at a time the information processing apparatus is activated, determine whether the number of the network adapters connected to the information Page 3 of 8Attorney Docket No. 10199033US02 (1880-1688 CON) processing apparatus via the external ports has exceeded the predetermined upper limit.  
Sakuma discloses wherein the instructions executable by the one or more processors further cause the information processing apparatus to: at a time the information processing apparatus is activated, determine whether the number of the network adapters connected to the information Page 3 of 8Attorney Docket No. 10199033US02 (1880-1688 CON) processing apparatus via the external ports has exceeded the predetermined upper limit (e.g., By repeating the above-60 can receive all of requests to the server functions of image forming apparatuses 40 from client terminals 20 connected to the management apparatus 60 through a network, and distribute the requests across the image forming apparatuses 40 so that the number of server connections of each of the image forming apparatuses 40 does not exceed the respective number of allowable server connections set in the load balancing table, paragraph 115).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Fukunaga to include wherein the instructions executable by the one or more processors further cause the information processing apparatus to: at a time the information processing apparatus is activated, determine whether the number of the network adapters connected to the information Page 3 of 8Attorney Docket No. 10199033US02 (1880-1688 CON) processing apparatus via the external ports has exceeded the predetermined upper limit as taught by Sakuma. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Fukunaga by the teaching of Sakuma to effectively prevent errors from exceeding the number of allowable connections.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (Fukunaga) (US 2007/0260786 A1) as applied to claims 13, 19, 20 above, and further in view of Yue et al. (Yue) (US 2016/0224281 A1).
Regarding claim 21, does not specifically disclose wherein the instructions executable by the one or more processors further cause the information processing apparatus, after performing the determination at the time of activation of the information 
	Yue discloses wherein the instructions executable by the one or more processors further cause the information processing apparatus, after performing the determination at the time of activation of the information processing apparatus, to: control to notify the user of information to prompt the user to restart the information processing apparatus, in a case where the network adapters are connected to the external port is detected and a transition is made from a state in which the network adapters are not connected to the external port to a state in which the network adapters are connected (e.g., At block 406, the method 400 may include receiving, at a network manager, an indication of the setting modification. The indication may take any of several forms, including for example, the setting modification itself, a network restart request, a service restart request, a flag value, or any other indicative signal. The indication of the setting modification may notify the network manager that a setting modification has been requested, either by a user or by one or more devices or systems included in (or connected to) the printing device. The network manager may receive the indication from one or more of the components described with reference to FIG. 1, such as the control unit 110 or the system state manager 150, for example, paragraph 64).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Fukunaga to include wherein the instructions 

Regarding claim 22, does not specifically disclose wherein in a case where the network adapters are not connected to the information processing apparatus via the external ports, and the device setting of using the network adapters connected to the external ports is set, information indicating an available network adapter is not connected is notified as the information regarding the connection statuses of the network adapters.  
	Yue discloses wherein in a case where the network adapters are not connected to the information processing apparatus via the external ports, and the device setting of using the network adapters connected to the external ports is set, information indicating an available network adapter is not connected is notified as the information regarding the connection statuses of the network adapters (e.g., At block 406, the method 400 may include receiving, at a network manager, an indication of the setting modification. The indication may take any of several forms, including for example, the 110 or the system state manager 150, for example, paragraph 64).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Fukunaga to include wherein in a case where the network adapters are not connected to the information processing apparatus via the external ports, and the device setting of using the network adapters connected to the external ports is set, information indicating an available network adapter is not connected is notified as the information regarding the connection statuses of the network adapters as taught by Yue. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Fukunaga by the teaching of Yue to effectively running printing device and save time.

Regarding claim 23, does not specifically disclose wherein the instructions executable by the one or more processors further cause the information processing apparatus to: set information indicating whether or not to use the network adapters connected to the external port, in response to the user operation received via a setting screen relating the network, as the device setting of the information processing device.
210 in the system 200 may be implemented on a computing device, such as the computing device described in more detail with respect to FIG. 3, and may take the form of a web-based application. An example application is the Command Center RX provided by Kyocera Document Solutions America of Fairfield, N.J. The client may include a web browser operating on the computing device, such as Microsoft Internet Explorer, Mozilla Firefox, Google Chrome, or Apple Safari, for example. The client may include a set of instructions that, when executed, allows a user to input a setting modification, and causes the input setting modification to be transmitted to the printing device 100 via communication path 202. Communication path 202 may be a wired or wireless connection, such as an Ethernet, universal serial bus (USB), or Wi Fi connection, for example, paragraph 52).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Fukunaga to include wherein the instructions executable by the one or more processors further cause the information processing apparatus to: set information indicating whether or not to use the network adapters connected to the external port, in response to the user operation received via a setting screen relating the network, as the device setting of the information processing device as taught by Yue. It would have been obvious to one of ordinary skill in the art at the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672